Per curiam.
This opinion combines two disciplinary complaints against Hal W. Vaughn.
1. In Number 598, Vaughn was charged with violating Standards 4, 44, 45, 61, 63, 65 and 68 of Rule 4-102 of the Rules and Regulations of the State Bar of Georgia. These charges grew out of allegations that Vaughn failed to account for funds entrusted to him in a fiduciary capacity. In response to the formal complaint, Vaughn demanded a jury trial pursuant to Rule 4-214 of the Rules and Regulations of the State Bar of Georgia.
The State Bar then filed a motion for partial summary judgment, to which Vaughn did not respond. The Special Master recommended that the motion be granted. Adopting the finding of facts and the conclusions of law of the Special Master, the Review Panel of the State Disciplinary Board recommended disbarment. Vaughn filed exceptions to this disposition, again demanding a jury trial.
2. Rule 4-215 of the Rules and Regulations of the State Bar of Georgia provides, in part:
(b) Before filing a complete copy of the record with the superior court, the special master shall: (1) Rule upon all motions, except for evidentiary motions. . . . (d) The superior *187court judge shall review all rulings made by the special master and affirm, modify, reverse or remand the rulings prior to trial, rule upon all evidentiary motions and shall preside over the trial of the case.
Decided April 14, 1989.
William P. Smith III, General Counsel State Bar, Viola S. Drew, Assistant General Counsel State Bar, for State Bar of Georgia.
Alan M. Medof, for Vaughn.
Pursuant to the provisions of Rule 4-215 (b) and (d), Vaughn is entitled to have the superior court review the grant of partial summary judgment of the Special Master.
3. Disciplinary proceeding Number 599 alleges a set of circumstances closely analogous to Number 598. In Number 599, the State Bar also filed a motion for partial summary judgment for a violation of Standard 65, which the Special Master recommended be granted. Because of the disposition of Number 598, the original record in Number 599 will be returned to the State Disciplinary Board to be transferred to the inactive docket until the conclusion of Number 598.

Case remanded to superior court.


All the Justices concur.